Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 11/30/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon (US 20200228342).

Regarding Claims 1, 8, and 15, Nixon teaches obtain a hash value for the hydrocarbon data, the hash value produced using a predefined hash function (Paragraphs 0090 and 0122 teach product parameter data indicating properties of a product generated in a process plant may be uploaded by a field device to a blockchain as the field device determines the product's properties; only a cryptographic hash of the data may be included in the blockchain, such that the data may be verified using the blockchain even if it is obtained by a party off-chain; a transaction may include a transaction ID, an originator such as a field device in Plant A, identification information related to the product, the provider of the product (e.g., an oil producer) and information regarding the quantity of the product received; for example, the field device may be a flow rate sensor that determines the volume of oil obtained at Plant A over a particular time period and includes the volume in the transaction; the transaction may include a cryptographic hash of the information regarding the event, the product identifier, and the product provider identifier); apply a digital signature to the hydrocarbon data and the hash value (Paragraphs 0091 and 0151 teach the transaction may be signed by a private cryptographic key corresponding to the published public cryptographic key owned by the field device collecting the measurements; the entity generating the transaction (e.g., a field device) signs the transaction with a cryptographic signature unique to the entity and augments the transaction with identity data for the entity; the transaction may be signed by a private cryptographic key corresponding to the public cryptographic key owned by the entity); connect to a distributed ledger designated to receive the hydrocarbon data (Paragraphs 0097 and 0108 teach field devices in Plant A may collect measurements regarding the shared resource such as an amount of oil obtained from the pipeline, and broadcast the measurement data in transactions to the blockchain; to write parameter data to an SIS device, the secure write request smart contract state may obtain evidence of the secure write request; the evidence for the secure write request may include the name of the parameter to be changed in the SIS device and/or path information for the parameter; in response to receiving the parameter information, the smart contract may provide a confirmation dialog to the operator's computing device that includes the name of the SIS device, the name and/or path for the parameter to be changed in the SIS device, the new parameter value, and a confirmation button for the operator to confirm the secure write request); and transmit the hydrocarbon data and the hash value to the distributed ledger over a private or public network, including the Internet (Paragraphs 0090 and 0152 teach one way of storing a document on a blockchain is to broadcast a transaction including a hash of the document to the network, which will be included in a block if the transaction satisfies all of the consensus rules of the network; the transaction is transmitted to a participant in the distributed ledger network; for example, a field device may broadcast the transaction to the distributed ledger network).
Regarding Claim 1, Nixon teaches a system for tamper-proof publishing of hydrocarbon data in oil and gas custody transfers, comprising: a controller; and a storage device coupled to the processor and storing computer-readable instructions for a distributed ledger app thereon (Paragraphs 0150 and 0041 teach a field device within the process plant, a controller in the process plant; the process plant includes one or more process controllers that receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over wired or wireless process control communication links or networks to other field devices to control the operation of a process in the plant).
Regarding Claim 8, Nixon teaches a method of tamper-proof publishing of hydrocarbon data in oil and gas custody transfers (Paragraph 0150 teaches FIG. 12 illustrates a flow diagram representing an exemplary method 1200 for recording data in a process control system using a distributed ledger; the method 1200 may be executed by a field device within the process plant and a controller in the process plant).
Regarding Claim 15, Nixon teaches a non-transitory computer-readable medium containing computer-readable instructions that are executed by operation of a controller (Paragraph 0207 teaches a non-transitory computer-readable memory coupled to one or more processors and storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to: receive transactions that include process plant data generated by one or more field devices each performing a physical function to control an industrial process in a process plant; store a copy of a distributed ledger; apply a set of consensus rules to the received transactions; append one of the received transactions to the copy of the distributed ledger if the received transaction satisfies the consensus rules; and transmit the appended transaction to at least one peer network node that stores a copy of the distributed ledger).

Regarding Claims 2, 9, and 16, Nixon teaches all the limitations of claims 1, 8, and 15 above; and Nixon further teaches wherein the digital signature is applied by encrypting the hydrocarbon data and the hash value using a private key of a public/private key pair uniquely associated with the system (Paragraphs 0107 and 0091 teach data sent to the smart contract may include a message signed by private keys corresponding to the public keys identifying the operator and/or computing device in the smart contract, thus providing cryptographic proof that the transaction was originated by an authorized operator and/or an authorized computing device; validating network nodes may verify that the signed transaction or signed message was signed by the private cryptographic key corresponding to the published public cryptographic key owned by the field device collecting the measurements; each field device in a process plant may be assigned a public key/private key pair which is identified in the blockchain network as corresponding to the field device).

Regarding Claims 3, 10, and 17, Nixon teaches all the limitations of claims 2, 9, and 16 above; and Nixon further teaches further comprising cryptographic hardware coupled to the controller, the cryptographic hardware operable to generate the hash value for the hydrocarbon data (Paragraphs 0089-0090 teaches documents stored “on” a blockchain are documents that have been hashed according to a cryptographic hashing algorithm (e.g., SHA-256) and the resulting output hash has been included in a transaction in a block that has been accepted by the network nodes as satisfying the consensus rules of the blockchain; for example, product parameter data indicating properties of a product generated in a process plant may be uploaded by a field device to the blockchain as the field device determines the product's properties (e.g., a temperature of the product, a volume of the product, a mass of the product, a density of the product, a pressure of the product, etc.); only a cryptographic hash of the data may be included in the blockchain, such that the data may be verified using the blockchain even if it is obtained by a party off-chain).

Regarding Claims 4, 11, and 18, Nixon teaches all the limitations of claims 1, 10, and 17 above; and Nixon further teaches wherein the distributed ledger app further causes the system to obtain a hash value of calibration data and device configuration parameters for devices used to acquire the hydrocarbon data, apply a digital signature to the calibration data, the device configuration parameters, and the hash value, and transmit the calibration data, device configuration parameters, and hash value to the distributed ledger (Paragraphs 0159-0162 and 0176 teach an exemplary method for recording quality control (i.e., calibration) in a process control system using a distributed ledger; a triggering event related to quality control is detected by a process control element; event data is obtained for the triggering event including a unique identifier for the triggering event, a time of the triggering event, a duration of the triggering event, a description of the triggering event, identification information for the process control elements involved in the triggering event, identification information for a product being manufactured by the process control elements during the triggered event, etc.; a transaction is generated that includes the event data and/or a cryptographic hash of the event data for the triggering event; the transaction may be cryptographically signed to provide cryptographic proof-of-identity of the entity generating the transaction; the transaction is transmitted to the address on the distributed ledger where the smart contract is deployed. In this manner, validating nodes such as edge gateways alter the smart contract state according to the event data included in the transaction).

Regarding Claims 5, 12, and 19, Nixon teaches all the limitations of claims 1, 8, and 15 above; and Nixon further teaches wherein the distributed ledger is a private ledger configured to require provision of access credentials and the distributed ledger app causes the system to provide the access credentials (Paragraph 0094 teaches the blockchain is a permissioned blockchain and has a larger number of entities authorized to participate in the blockchain network; the main blockchain may be private between a large number of process plants including Plants A-D and several other process plants).

Regarding Claims 6, 13, and 20, Nixon teaches all the limitations of claims 1, 8, and 15 above; and Nixon further teaches wherein the distributed ledger stores one or more smart contracts thereon and the hydrocarbon data transmitted by the system causes at least one of the smart contracts to self-execute (Paragraphs 0176-0177 teach a transaction is generated that includes the event data and identification information for the entity generating the transaction, such as a cryptographic public key assigned to the entity; the transaction may be cryptographically signed to provide cryptographic proof-of-identity of the entity generating the transaction; the transaction is transmitted to the address on the distributed ledger where the smart contract is deployed; in this manner, validating nodes such as edge gateways alter the smart contract state according to the event data included in the transaction; for example, a smart contract may transfer a token value from Plant A to Plant B when Plant A receives a product from Plant B that meets certain quality standards; a field device in Plant A may generate a transaction including event data that is related to the quality of the product, such as an identification information for Plant A, identification information for the product, an indication that the product was received from Plant B, and product parameter data which describes properties of the product; the field device may provide the transaction to the address for the smart contract, and the validating nodes may alter the smart contract state to include the product parameter data; the smart contract compares the properties of the product included in the product parameter data to a set of minimum threshold requirements for the product to satisfy the appropriate quality standards; if the product satisfies the quality standards, the smart contract may transfer the token value to Plant B).

Regarding Claims 7 and 14, Nixon teaches all the limitations of claims 1 and 8 above; and Nixon further teaches wherein the hydrocarbon data is obtained automatically or manually using one or more of: a flow monitoring and control system, a field device manager (FDM), a metering skid, metering equipment, proving equipment, an edge node, calibration equipment, quality analysis equipment, and field personnel (Paragraph 0039 teaches a distributed ledger in a process control system may be maintained by validating nodes referred to herein as “edge gateways” which transmit data to remote systems such as other process plants using one or more public and/or private networks, such as a private enterprise network, the Internet, a cellular router, a backhaul Internet or other type backhaul connection; the edge gateways receive transactions broadcasted to the distributed ledger network by for example, process control devices such as field devices or controllers operating in the process plant; other computing devices such as operator workstations, server devices, or other user interface devices in the process plant may also broadcast transactions to the distributed ledger network; the edge gateways then validate the broadcasted transactions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rangarajan et al. (US 20210058235) teaches a system for managing well site operations comprising a well site operations module, a chain of blocks of a distributed network, and a sensor bank and control module. The operations module generates earth model variables using a physics model, well log variables or seismic variables, or both, and a trained AI/ML algorithmic model. The chain of blocks comprises a plurality of subsequent blocks. Each subsequent block comprises a well site entry and a hash value of a previous well site entry. A well site entry comprises transacted operation control variables. The well site operations module generates production operation control variables or development operation control variables from earth model variables. The well site entry can also include transacted earth model variables and sensor variables. The sensor bank and control module provide well log variables and the operations module couples control variables to the control module to control well site equipment.
Barbour (US 20200051184) teaches methods and systems of operating a blockchain mining device using natural gas produced at a hydrocarbon production, storage, or processing site/facility. A generator may be retrofitted to an existing prime mover used to pump the well, and the generator may be used to power the blockchain mining device. Portable mining devices may be hooked up to a casinghead gas supply at a remote, isolated oil facility. Power loading levels may be modulated by adjusting mining transaction levels to correspond with combustible gas production levels.
Witkowski et al. (US 20200380512) teaches a method and apparatus for implementing a Blockchain that tracks a transfer of natural gas from a seller to a buyer. The Blockchain is in logical communication with Off-Block controllers and logical systems and storage. This may allow for faster reconciliation between the parties due to cuts to the natural gas transfer, as all parties can agree on relevant facts to the transfer. The Blockchain may also be in logical connection with one or more pipelines involved in the transfer of gas from the seller to the buyer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY P JONES/Examiner, Art Unit 3685